Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00623-CV

                              THE CITY OF SAN ANTONIO,
                                       Appellant

                                               v.

THE ROGERS SHAVANO RANCH, LTD., Rogers 1604 Commercial, Ltd., Bitterblue, Inc.,
                 and Denton Development Corporation,
                             Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-14306
                       Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the claim by the appellees against the City of San Antonio for attorney’s fees is
DISMISSED. It is ORDERED that the appellant recover its costs of this appeal from the appellees.

       SIGNED February 19, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice